  Case: 2:21-cv-00386-EAS-KAJ Doc #: 6 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 18




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

THOMAS EUGENE MOORE,

              Plaintiff,
                                                   Case No. 2:21-cv-386
       v.                                          JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Kimberly A. Jolson

C.R. BARD, et al.,

              Defendants.


                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on February 2, 2021. (ECF No. 4.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) is

DENIED.

       IT IS SO ORDERED.



9/13/2021                                          s/Edmund A. Sargus, Jr.
DATE                                               EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE
